Exhibit 10.1


ACCELERON PHARMA INC.
 
SHORT-TERM INCENTIVE COMPENSATION PLAN
 
This Short-Term Incentive Compensation Plan (the “Plan”) has been established to
advance the interests of Acceleron Pharma Inc. (the “Company”) by providing for
the grant of short-term incentive compensation awards to eligible employees of
the Company and its subsidiaries. The Plan is intended to comply with the
requirements for tax deductibility imposed by Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”) (Section 162(m) of the Code,
together with the regulations thereunder, “Section 162(m)”), to the extent
applicable.
 
I. ADMINISTRATION
 
The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). In the case of any Award (as defined
in Section III below) intended to qualify as exempt performance-based
compensation under Section 162(m), as determined by the Committee (a “Section
162(m) Award”), (i) if any member of the Compensation Committee is not an
“outside director” (as defined in Section 162(m)), the “Committee” for purposes
of the Plan will consist of a subcommittee consisting solely of those Committee
members who are “outside directors” as so defined (and where applicable,
references in the Plan to the Committee shall be deemed to be references to such
subcommittee) and (ii) the Committee may delegate to other persons
administrative functions that do not involve discretion. In the case of Awards
other than Section 162(m) Awards, the Committee may delegate to other persons
such duties, powers and responsibilities as it deems appropriate. To the extent
of any such delegation, references herein to the “Committee” shall be deemed to
refer to the person or persons to whom such authority has been delegated.
 
The Committee shall have the authority to interpret the Plan and Awards, to
determine eligibility for Awards, to determine the terms of and the conditions
applicable to any Award, and generally to do all things necessary to administer
the Plan.  Any interpretation or decision by the Committee with respect to the
Plan or any Award will be final and conclusive as to all parties.
 
II. ELIGIBILITY; PARTICIPANTS
 
Executive officers and other key employees of the Company and its subsidiaries
shall be eligible to participate in the Plan.  The Committee will select, from
among those eligible, the persons who will from time to time participate in the
Plan (each, a “Participant”). Participation with respect to one Award under the
Plan will not entitle an individual to participate with respect to a subsequent
Award or Awards, if any.
 
III. GRANT OF AWARDS
 
The term “Award” as used in the Plan means an award opportunity that is granted
to a Participant with respect to a specified performance period consisting of
the Company’s fiscal year or such other period as the Committee may determine
(each such period, a “Performance Period”).  A Participant who is granted an
Award will be entitled to a payment, if any, under the Award only if all
conditions to payment have been satisfied in accordance with the Plan and the
terms of the Award.  By accepting (or, under such rules as the Committee may
prescribe, being deemed to have accepted) an Award, the Participant agrees (or
will be deemed to have agreed) to the terms of the Award and the Plan.  For each
Award, the Committee shall establish the following:


(a) the Performance Criteria (as defined in Section IV below) applicable to the
Award;


(b) the amount or amounts that will be payable (subject to adjustment in
accordance with Section V) if the Performance Criteria are achieved; and


(c) such other terms and conditions as the Committee deems appropriate with
respect to the Award.
 


1

--------------------------------------------------------------------------------




For Section 162(m) Awards, (i) such terms shall be established by the Committee
not later than (A) the ninetieth (90th) day after the beginning of the
Performance Period, in the case of a Performance Period of 360 days or longer,
or (B) the end of the period constituting the first quarter of the Performance
Period, in the case of a Performance Period of less than 360 days, and (ii) once
the Committee has established the terms of such Award in accordance with the
foregoing, it shall not thereafter adjust such terms, except to reduce payments,
if any, under the Award in accordance with Section V or as otherwise permitted
in accordance with the requirements of Section 162(m).
 
IV. PERFORMANCE CRITERIA
 
As used in the Plan, “Performance Criteria” means specified criteria, other than
the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of an Award.  A Performance Criterion and any targets with respect thereto
determined by the Committee need not be based upon an increase, a positive or
improved result or avoidance of loss and may be applied to a Participant
individually, or to a business unit or division or the Company as a whole.  For
Section 162(m) Awards, a Performance Criterion will mean an objectively
determinable measure or objectively determinable measures of performance
relating to any or any combination of the following (measured either absolutely
or comparatively (including, without limitation, by reference to an index or
indices or a specified peer group or a select group of companies) and determined
either on a consolidated basis or, as the context permits, on a divisional,
subsidiary, line of business, project or geographical basis or in combinations
thereof and subject to such adjustments, if any, as the Committee specifies,
consistent with the requirements of Section 162(m)): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or equity expense, whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital, capital employed or assets; one or more operating ratios;
operating income or profit, including on an after-tax basis; net income;
borrowing levels, leverage ratios or credit rating; market share; capital
expenditures; cash flow; cash reserves; stock price; stockholder return; sales
of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures, strategic
alliances, licenses or collaborations; spin-offs, split-ups and the like;
reorganizations; recapitalizations, restructurings, financings (issuance of debt
or equity) or refinancings;  manufacturing or process development; or
achievement of clinical trial or research objectives, regulatory or other
filings or approvals or other product development milestones.  Provided that the
Committee has specified at least one Performance Criterion under this Section IV
intended to qualify the Award as performance-based under Section 162(m), the
Committee may specify other performance goals or criteria (whether or not noted
in this Section IV) as a basis for its exercise of negative discretion with
respect to the Award. To the extent consistent with the requirements of
Section 162(m), the Committee may establish that, in the case of a Section
162(m) Award, one or more of the Performance Criteria applicable to such Award
will be adjusted in an objectively determinable manner to reflect events (for
example, the impact of charges for restructurings, discontinued operations,
mergers, acquisitions, and other unusual or infrequently occurring items, and
the cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the Performance
Period that affect the applicable Performance Criterion or Criteria. With
respect to Awards other than Section 162(m) Awards, the Committee may provide
that such Award, and any related Performance Criterion or Criteria, will be
adjusted in any manner prescribed by the Committee in its sole discretion.
 
V. CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS
 
As soon as practicable after the close of a Performance Period, the Committee
will determine whether and to what extent, if at all, the Performance Criterion
or Criteria applicable to each Award granted for the Performance Period have
been satisfied and, in the case of Section 162(m) Awards, will take such steps
as it determines to be sufficient to satisfy the certification requirement under
Section 162(m) as to such performance results.  The Committee shall then
determine the actual payment, if any, under each Award. No amount may be paid
under a Section 162(m) Award unless the Performance Criterion or Criteria
applicable to the payment of such amount have been certified as having been
satisfied as set forth above.  The Committee may, in its sole and absolute
discretion and with or without specifying its reasons for doing so, after
determining the amount that would otherwise be payable under any Award for a
Performance Period, reduce (including to zero) the actual payment, if any, to be
made under such Award.  The Committee may exercise the discretion described in
the immediately preceding sentence


2

--------------------------------------------------------------------------------




either in individual cases or in ways that affect more than one Participant.  In
each case the Committee’s discretionary determination, which may affect
different Awards differently, will be binding on all parties.
 
VI. PAYMENT UNDER AWARDS
 
Except as otherwise determined by the Committee or as otherwise provided in this
Section VI, all payments under the Plan will be made, if at all, no later than
March 15 of the calendar year following the calendar year in which the
Performance Period ends; provided, that the Committee may authorize elective
deferrals of any Award payments in accordance with the deferral rules of
Section 409A of the Code and the regulations thereunder (“Section 409A”). 
Except as provided otherwise by the Committee, an Award payment will not be made
unless the Participant has remained employed with the Company and its
subsidiaries through the date of payment.  Any deferrals with respect to a
Section 162(m) Award will be subject to adjustment for notional interest or
other notional earnings in a manner consistent with (as determined by the
Committee) the requirements of Section 162(m).  Awards under the Plan are
intended either to qualify for exemption from, or to comply with the
requirements of, Section 409A, but neither the Company nor any affiliate, nor
the Committee, nor any person acting on behalf of the Company, any affiliate, or
the Committee, will be liable for any adverse tax or other consequences to any
Participant or to the estate or beneficiary of any Participant or to any other
holder of an Award, including, but not limited to, by reason of the application
of Section X below or any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of an
Award to satisfy the requirements of Section 409A or by reason of Section 4999
of the Code.
 
VII. PAYMENT LIMITS
 
The maximum amount payable to any Participant in any fiscal year of the Company
under Section 162(m) Awards will be $2,000,000, which limitation, with respect
to any such Awards for which payment is deferred in accordance with Section VI
above, shall be applied without regard to such deferral.
 
VIII. TAX WITHHOLDING
 
All payments under the Plan will be subject to reduction for applicable tax and
other legally or contractually required withholdings.
 
IX. AMENDMENT AND TERMINATION
 
The Committee may amend the Plan at any time and from time to time; provided,
that, with respect to Section 162(m) Awards, no amendment for which
Section 162(m) would require shareholder approval in order to preserve the
eligibility of such Awards as exempt performance-based compensation shall be
effective unless approved by the shareholders of the Company in a manner
consistent with the requirements of Section 162(m).  The Committee may at any
time terminate the Plan.
 
X. MISCELLANEOUS
 
Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, in each case to the extent provided by
the Committee in connection with (i) a breach by the Participant of an Award
agreement or the Plan, or any non-competition, non-solicitation, confidentiality
or similar covenant or agreement with the Company or any of its affiliates or
(ii) an overpayment to the Participant of incentive compensation due to
inaccurate financial data. Without limiting the generality of the foregoing, the
Committee may recover Awards and payments under any Award in accordance with any
applicable Company clawback or recoupment policy, as such policy may be amended
and in effect from time to time, or as otherwise required by law, regulation or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended.  Each
Participant, by accepting an Award pursuant to the Plan, agrees to return the
full amount required under this Section X at such time and in such manner as the
Committee shall determine in its sole discretion, consistent with applicable
law. 
 


3

--------------------------------------------------------------------------------




No person shall have any claim or right to be granted an Award, nor shall the
selection for participation in the Plan for any Performance Period be construed
as giving a Participant the right to be retained in the employ or service of the
Company or its affiliates for that Performance Period or for any other period. 
The loss of an Award will not constitute an element of damages in the event of
termination of employment for any reason, even if the termination is in
violation of an obligation of the Company or any affiliate to the Participant.


Section 162(m) Awards under the Plan shall be construed and administered in a
manner consistent with the exemption of Award payments as exempt
performance-based compensation under Section 162(m). Subject to the foregoing,
the Committee shall have complete discretion to construe the Plan and all
matters arising under the Plan.
 
The Plan shall be governed by the laws of the Commonwealth of Massachusetts
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive laws of another
jurisdiction. The Plan shall be effective for Performance Periods beginning on
or after January 1, 2017 (to the extent the material terms hereof have been
approved by the Company’s shareholders prior to such date).
 




4